Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-05-00390-CR
)
)Appeal from
EX PARTE:  ORSON LYMANN                       ) 
)     243rd District Court
)
) of El Paso County, Texas
)
)     (TC# 67094-327-1)

MEMORANDUM OPINION

            This appeal arises from an order of the trial court denying Appellant Orson Lymann’s
application for writ of habeas corpus.  On May 28, 1993, Appellant pled guilty to the offense of
burglary of a habitation and was placed on eight years deferred adjudication probation.  Appellant
filed a writ of habeas corpus which was granted by the trial court on September 5, 2000.  The State
appealed and this court reversed the judgment of the trial court granting the writ.  See State v.
Lymann, No. 08-00-00383-CR, 2001 WL 1589118 (Tex.App.--El Paso 2001, no pet.)(not designated
for publication).  On August 8, 2005, Appellant again filed an application for writ of habeas corpus. 
The trial court denied Appellant’s writ application without reaching the merits on September 13,
2005 and Appellant timely filed his notice of appeal.
            Pending before the court is Appellant’s motion to dismiss the appeal.  See Tex.R.App.P.
42.1(a)(1).  We have considered this cause on the motion and conclude that the motion should be
granted.  Therefore, we grant Appellant’s motion to dismiss and dismiss this appeal.  Costs in this
court are taxed against Appellant.  See Tex.R.App.P. 42.1(d).


August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Chew, J., not participating)


(Do Not Publish)